Citation Nr: 1116340	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for substance abuse, claimed as secondary to service-connected PTSD.

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly III, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1973, in the Air Force.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2007 and November 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2010.  The VLJ was sitting on Travel Board at the RO in Louisville, Kentucky, and the Veteran was at a VA satellite office in Cincinnati, Ohio, with his attorney.

The issues of entitlement to service connection for schizophrenia and substance abuse, to an increased rating for PTSD on an extraschedular basis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

In July 2008, the Veteran, through his attorney, expressed disagreement with the effective date for the grant of service connection for PTSD.  In addition, the attorney requested that the May 2005 rating decision denying service connection for hepatitis C be reviewed for clear and unmistakable error (CUE).  These claims have not yet been adjudicated by the RO, and are thus not before the Board for appellate consideration.  Therefore, the issue of an earlier effective date for the grant of service connection for PTSD, and the allegation of CUE in the May 2005 rating decision denying service connection for hepatitis C, are REFERRED to the RO for appropriate action.  

FINDINGS OF FACT

1.  An unappealed October 1982 rating decision denied service connection for schizophrenia.

2.  The evidence associated with the claims file subsequent to the October 1982 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the schizophrenia claim.  

3.  A May 2005 rating decision denied service connection for hepatitis C, and that decision was not appealed.

4.  The evidence associated with the claims file subsequent to the May 2005 rating decision was not previously submitted for consideration, but does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the hepatitis C claim.  

5.  During the rating period on appeal, the Veteran's PTSD has been productive of complaints including anxiety, insomnia, social isolation, and difficulty establishing and maintaining effective relationships, without panic attacks, impaired impulse control or suicidal ideation; upon objective evaluation, speech and thought processes were logical and coherent, the Veteran was able to attend to activities of daily living, and there was no difficulty in understanding complex commands.

CONCLUSIONS OF LAW

1.  The October 1982 rating decision, which denied service connection for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the October 1982 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The May 2005 rating decision, which denied reopening of a claim of entitlement to service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

4.  The evidence received subsequent to the May 2005 rating decision denying service connection for hepatitis C is not new and material, and the claim for service connection for hepatitis C is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  The criteria for entitlement to an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative or attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

First, the Veteran's PTSD claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection for PTSD, is needed under the VCAA.

Next, with regard to the Veteran's service connection claims, in August 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  It provided the bases for the previous denial of the schizophrenia and hepatitis C claims, stated that new and material evidence would be required to reopen those claims, and explained what the new and material evidence should address.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Kent, supra.  In addition, the November 2008 rating decision, August 2009 SOC, and July 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cincinnati VA Medical Center (VAMC), and the Veteran was afforded VA examinations in March 2005, November 2007, and October 2008 with regard to his hepatitis, PTSD, and substance abuse claims.  As discussed in the REMAND section of the decision below, the Board finds that further development is required with regard to the schizophrenia, substance abuse, and TDIU claims.  

However, with regard to the increased rating and new and material claims, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  New and Material Evidence to
Reopen the Schizophrenia and Hepatitis C Claims
 
In January 1982, the Veteran raised a claim of entitlement to service connection for a "nervous disorder."  This claim was denied in a March 1982 rating decision that noted a current diagnosis of schizophrenia.  The RO confirmed the denial in a July 1982 SOC.  The Veteran did not file a timely appeal.  Consequently, the March 1982 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The RO again denied service connection for schizophrenia in an October 1982 rating decision.  The Veteran did not file an appeal, and the October 1982 rating decision became final.  Id.

The Veteran raised a claim of entitlement to service connection for hepatitis C in August 2004.  The claim was denied in a May 2005 rating decision.  The Veteran did not file a timely appeal.  Consequently, the May 2005 rating decision became final.  Id.

In March 2008, the Veteran filed a request to reopen his claims for service connection for schizophrenia and hepatitis C.  The claims were denied in a November 2008 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims.  

It appears that the RO did not address the schizophrenia and hepatitis C claims on the merits in its November 2008 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final October 1982 rating decision denying the Veteran's claim of entitlement to service connection for schizophrenia included service treatment records (STRs) and hospitalization records from the Battle Creek VAMC.  

The STRs were negative for any manifestation of a psychiatric disorder.  The VAMC records showed that the Veteran was hospitalized in December 1981 and again in February 1982, and was discharged with a diagnosis of schizophrenia.

Based on the above evidence, the claim was denied.  Specifically, the RO in October 1982 determined that there was no indication that the Veteran's schizophrenia began during active service, nor was there evidence that the disorder diagnosed 8 years after discharge was related to military service.  

Evidence added to the record since the time of the last final denial in October 1982 includes records from the Cincinnati and Audie L. Murphy VAMCs, Southeast Community Mental Health Center, and Rollman Receiving Hospital, VA examinations from November 1990, November 2007, and October 2008, an examination report from Dr. K.J.M., and testimony from the Veteran at an October 2010 Board hearing.  Records from Rollman Receiving Hospital show a hospitalization in April 1976 with a provisional diagnosis of paranoid type schizophrenia.  In his September 2007 report, Dr. K.J.M. stated that the Veteran had a predisposition for schizophrenia, and when he entered the military, he was in a prodromal phase of the disorder.  His schizophrenia was then aggravated by his traumatic experiences in the war and while stationed in the Philippines.  The November 2007 VA examiner also opined that the Veteran's schizophrenia was aggravated by his military experiences.  The 2008 VA examiner opined that the Veteran's PTSD and schizophrenia may be related in that the symptoms could exacerbate each other.         

The evidence added to the record since the previous October 1982 denial constitutes new and material evidence.  It addresses the existence of a nexus between the current schizophrenia and military service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a nexus opinion.  Finally, it does raise a reasonable possibility of substantiating the schizophrenia claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim of entitlement to service connection for schizophrenia is reopened.  

The Board will address the underlying issue of entitlement to service connection for schizophrenia in the REMAND portion of this decision.

With regard to the hepatitis C claim, the evidence of record at the time of the last final May 2005 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis C included service treatment records (STRs) and a March 2005 VA examination report.       

The STRs were negative for any manifestation of hepatitis or other liver disorder.  The 2005 VA examiner noted that the Veteran was diagnosed serologically with hepatitis C in August 2003, and that the Veteran had a risky lifestyle, including sharing drug needles, in the years since separation from service.  Thus, the examiner concluded that it was extremely unlikely that the Veteran's exposure to casualties/blood in Vietnam 35 years ago was the culpable etiological factor in terms of the pathogenesis of the Veteran's hepatitis C clinical scenario.  

Based on the above evidence, the claim was denied.  Specifically, the RO in May 2005 determined that there was no indication that the Veteran's hepatitis C was caused by exposure to the blood of casualties during military service.  

Evidence added to the record since the time of the last final denial in May 2005 includes records from the Cincinnati VAMC and testimony from the Veteran at an October 2010 Board hearing.  The VAMC records show ongoing treatment for hepatitis C, but offer no indications as to the etiology of the disease.  The Veteran testified at the Board hearing that he shared needles with multiple individuals when using illegal substances, a fact already considered by the 2005 VA examiner.          

The evidence added to the record since the previous May 2005 denial does not constitute new and material evidence.  It does not address the existence of a nexus between the current hepatitis C and military service, which is an unestablished fact necessary to substantiate the claim.  Further, it is redundant, as there have been previous records describing the Veteran's exposure to the blood of casualties and intravenous drug use.  Finally, it does not raise a reasonable possibility of substantiating the hepatitis C claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for hepatitis C cannot be reopened.  
 
III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As above, the Board has evaluated the entire record on appeal, and has resolved the benefit of the doubt in the Veteran's favor in reaching its determination.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990); Alemany, 9 Vet. App. at 519 (1996).

B.  Facts and Analysis
 
In the present case, the Veteran is assigned a 50 percent evaluation for PTSD, effective from April 9, 2007, the date of receipt of the original claim for service connection.

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 
 
The Board has reviewed the evidence spanning the period on appeal, and finds that the criteria for an increased rating have not been met.  Specifically, the requirements for a 70 percent rating have not been demonstrated by the evidence.

The evidence does not demonstrate suicidal ideation.  The Veteran denied suicidal ideation at May 2006, May 2008, June 2008, April 2009, and May 2010 appointments at the Cincinnati VAMC.  He had not had suicidal ideation, plan, or intent in the recent past at the 2007 VA examination.  The Veteran said his medications prevented him from thinking about suicide at the October 2008 VA examination.  

Obsessional rituals were also absent.  The October 2008 VA examiner specifically noted that the Veteran did not endorse obsessive thinking or ritualistic behaviors, and the Veteran did not report any obsessive rituals at any other time.  

The Veteran's speech has been consistently normal.  Speech was within normal limits in May 2006, May 2008, and April 2009.  Speech was of normal volume and articulation in November 2007, and was at a normal rate in June 2008.  The October 2008 VA examiner noted no impairment in the Veteran's ability to communicate, and his speech was of normal cadence and volume.  

Although the evidence demonstrates a depressed or anxious mood on occasion, and that the Veteran is easily startled, it does not demonstrate near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran described his mood as "good" in May 2006, and as "pretty good" in May 2008.  In November 2007, his mood was mildly anxious, and in June 2008, his mood was "okay."  He also reported being easily startled in November 2007.  Dr. K.J.M. described him as being depressed, worried, and withdrawn in September 2007.  At the October 2008 VA examination, when asked about anxiety in public settings, he did not endorse true panic attacks, but said he got upset around other people because he did not know if they heard the voices he hears.  The Veteran said he was "doing great" when asked about his mood at an April 2009 VAMC visit.  He had a pleasant affect and mood at a May 2010 VAMC visit.      

The evidence does not demonstrate impaired impulse control.  The Veteran denied a history of violence in June 2008.  He also denied a history of assaultive behavior at the October 2008 VA examination, and the examiner noted he did not endorse impaired impulse control.  

There is also no showing of spatial disorientation.  The Veteran was alert and oriented to person, place, and events in May 2006, May 2008, April 2009, and May 2010.  He was oriented to person, place, and time at the October 2008 VA examination as well.  

The evidence shows only isolated incidents of neglect of personal appearance and hygiene.  The Veteran was casually dressed and his grooming was good at May 2006 and May 2008 VAMC appointment.  At the November 2007 VA examination, he was cleanly and appropriately dressed.  However, he was described as being "poorly groomed" in June 2008.  Then, in April 2009, his grooming was good at a VAMC visit.  

The evidence does demonstrate some difficulty adapting to stressful circumstances.  Namely, Dr. K.J.M. stated that the Veteran evidenced difficulty adapting to stressful circumstances, including work-like tasks.  However, the doctor did not provide any examples of this difficulty adapting.     

Although the evidence demonstrates difficulty establishing and maintaining effective relationships, it does not demonstrate an inability to do so.  Although the Veteran stated that he did not speak with any of his children at the November 2007 VA examination, he was currently living with his mother and older sister.  He currently had no friends, however.  In May 2008, the Veteran planned to attend a family reunion at his sister's home in July.  Dr. K.J.M., however, stated that the Veteran demonstrated an inability to establish and maintain effective relationships.  The Veteran stated that he felt close to his brother, but had a hard time getting close to others, at the October 2008 VA examination.  At an April 2009 VAMC visit, the Veteran said that he was currently renting a room in his brother's house, and that his brother would like him to continue living with him, since it helped his brother out as well.  He also mentioned having lunch with his brothers for his birthday that month.  His sister-in-law visited him from California in September 2009, and he said that it was nice to have a female in the house.  Thus, the Veteran has been able to maintain relationships with his family members.          

The evidence demonstrates occupational and social impairment, but does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, while there are occasional deficiencies in mood and thinking, his mood, judgment, thinking, school, and family relations appear to be mostly stable throughout the rating period on appeal.  

The Veteran described his mood as "good" in May 2006, and as "pretty good" in May 2008.  His mood was mildly anxious in November 2007.  In June 2008, his mood was "okay," and his mood was pleasant in May 2010.     

His thoughts were goal-directed and appropriate to the interview, and insight and judgment were fair in May 2006, May 2008, and April 2009.  The November 2007 VA examiner noted that the Veteran's thought processes were tangential at times and occasionally incoherent.  However, the October 2008 VA examiner observed no impairment in the Veteran's thought-processes.    

Dr. K.J.M. concluded that the Veteran had gross deficiencies in work, family relations, judgment, and thinking; however, he did not provide any explanation for this conclusion.  

With regard to school, VAMC treatment notes from 2009 and 2010 indicate the Veteran was attending classes and participating in work study programs.  Further, as described above, the Veteran has been able to maintain relationships with family members, as he has lived with his mother, sister, and brother, and appears to have contact with family on a relatively regular basis.  Thus, the evidence does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In addition, the symptoms listed in the 70 percent rating category as contributing to deficiencies in most areas were largely absent from the evidence relating to the period on appeal.  As described above, only 2 of the 9 symptoms - neglect of personal appearance and difficulty adapting to stressful circumstances - were shown to be present by the evidence.  However, most of the other symptoms in the 70 percent evaluation category - suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and inability to establish and maintain effective relationships - were not demonstrated by the evidence.  

Further, most of the symptoms have been consistent with the assigned evaluation of 50 percent.  For example, the evidence demonstrates some impaired abstract thinking, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  

Thus, based on the number of symptoms which are congruent with the current rating of 50 percent, the Board finds that the overall disability picture does not approximate the criteria for a 70 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 50 percent rating, pursuant to 38 C.F.R. § 4.7.

The Board acknowledges that the evidence demonstrates the presence of hallucinations, both auditory and visual, which is a criterion in the 100 percent rating category.  The Veteran reported experiencing auditory hallucinations in May 2006, although the use of cannabis helped calm the voices.  The examining physician noted the hallucinations were at baseline.  The Veteran reported constant auditory hallucinations in May 2008, such as the sound of relatives demeaning and threatening him.  A VAMC social worker noted that the Veteran continued to have auditory and visual hallucinations at a baseline level in May 2010.  However, although one of the criteria for a 100 percent evaluation has been demonstrated, as described above, the Veteran's overall disability picture more closely reflects the currently assigned 50 percent evaluation.  Thus, the presence of hallucinations does not warrant an increased rating.     


In concluding that an increased disability rating in excess of 50 percent is not warranted for this rating period, the Board has also relied, in part, upon the Veteran's Global Assessment of Functioning (GAF) scores assigned throughout the rating period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The Veteran was assigned a GAF score of 45 at a September 2006 VAMC visit, and GAF scores of 42 and 60 were assigned at the November 2007 and October 2008 VA examinations, respectively.  In this regard, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Despite the seriousness of the symptoms associated with the GAF scores in this range noted above, a higher rating is not justified on that basis because the objective evidence does not actually demonstrate symptoms commensurate with the GAF score.  For instance, suicidal ideations and obsessional rituals are absent, and the Veteran has been participating in work study programs and taking classes.  Thus, the scores in this range do not warrant an increased rating.  

Next, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score of 60 assigned by the 2008 VA examiner does not warrant an increased rating, as the symptoms reflected by the score are commensurate with the currently assigned 50 percent evaluation.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for PTSD, for any part of the time period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
  
Finally, the Board has considered whether the Veteran's service-connected PTSD warrants an increased rating on an extraschedular basis.  The governing criteria for the award of an extraschedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, for assignment of an extraschedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  The Veteran was psychiatrically hospitalized on multiple occasions prior to the rating period on appeal, but has not been hospitalized since then.  The evidence suggests that he has held a number of different jobs since separation from service, and that some of the more recent difficulty in obtaining employment is due to a felony conviction as well as drug use.  VAMC records show that the Veteran has attended classes and participated in work study programs in more recent years in his effort to obtain employment.  However, Dr. K.J.M., in his September 2007 report, stated that both schizophrenia and PTSD would independently preclude the Veteran from working.  The 2007 VA examiner also stated that his psychiatric diagnoses would result in severe occupational impairment.  

Based on the foregoing, the Board finds that there are exceptional considerations which, with consideration of the reasonable-doubt doctrine, render the schedular evaluation inadequate.  See 38 C.F.R. § 3.321(b)(1), supra.  Although the evidence suggests that the Veteran's prior felony conviction and drug use have been obstacles to obtaining employment, the examining physicians are fairly consistent in stating that his PTSD symptoms result in marked interference with his ability to get a job.  Accordingly, the Board finds that the Veteran's PTSD presents an "exceptional or unusual disability picture" which warrants referral for extraschedular consideration.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened and, to this extent only, the appeal is granted.

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for hepatitis C is denied.  

Entitlement to an initial schedular evaluation in excess of 50 percent for post-traumatic stress disorder is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the schizophrenia, substance abuse, and TDIU claims, under the facts and circumstances of this case.  In addition, the evidence of record shows that the Veteran's PTSD presents an exceptional or unusual disability picture, such that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for PTSD have been met.    

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the Veteran contends that his current schizophrenia either existed prior to service and was aggravated by military service, or, in the alternative, that his schizophrenia is secondary to, as either caused by or aggravated by his service-connected PTSD.  

As mentioned above, in his September 2007 report, Dr. K.J.M. stated that the Veteran had a predisposition for schizophrenia, and that when he entered the military he was in a prodromal phase of the disorder.  Dr. K.J.M. said the schizophrenia was then aggravated by the Veteran's traumatic experiences in the war and while stationed in the Philippines.  The 2007 VA examiner also opined that the Veteran's schizophrenia was aggravated by his military experiences.  Further, the 2008 VA examiner opined that the Veteran's PTSD and schizophrenia may be related, in that the symptoms could exacerbate each other.  Thus, since the statements from these two physician appear to support the Veteran's contentions but do not provide full analysis of the history sufficient to resolve the claim, the Board finds that a new VA examination is necessary to authoritatively determine the nature and extent of any pre-service schizophrenia, whether any pre-existing schizophrenia was aggravated by service, or whether his current schizophrenia had its origin in a disability which was incurred in or is causally related to service, including whether it was caused or aggravated by his service-connected PTSD.

Next, the Veteran contends that his substance abuse was caused or aggravated by his service-connected PTSD.  His STRs show no indication of a substance abuse problem, although he testified at the 2010 Board hearing that he started using marijuana in Vietnam.  From there, he progressed to using speed, heroin, and psychedelic drugs.  He also started drinking alcohol in active service at age 20 or 21.  He testified that his drug and alcohol use was part of being away from home.  He said that, after separation from service, he continued to use alcohol and marijuana almost daily, and continued to use those substances up until the present day.  In 1976, he began using crack cocaine.

Following separation from service, drug use is first documented in an April 1976 hospitalization record from Rollman Receiving Hospital.  The Veteran reported that he had occasionally tried pot, and also a few drugs such as amphetamines, but he denied any addiction to them.  

During his Battle Creek VAMC hospitalization in 1982, he admitted to drinking half a pint of whiskey 2 or 3 times a week, but did not see drinking as a problem.  He again denied drinking or drug problems at the November 1990 VA examination.

The Veteran was first diagnosed with a substance abuse problem in November 1996.  He was psychiatrically hospitalized at the Audie L. Murphy VAMC and diagnosed with polysubstance abuse to include cocaine, marijuana, and ethanol.  

An August 2003 Cincinnati VAMC treatment note indicates the Veteran was in a drug rehabilitation program since being released from prison in April of that year.  He stated he had been alcohol dependent for 32 years, but his last drink was in 1999.  His first drug use was cannabis at age 18, and his last use of cannabis was "yesterday".  He said cannabis was the only illegal drug he had used since 1999; he had used heroin intravenously for 6 months at age 21, and had none since that time.  He began crack cocaine use in 1989 and stopped using it in 1999.  The physician assessed crack and alcohol dependence, both in remission.

At a March 2005 VA examination, the Veteran stated that he continued to struggle with his drug abuse problem.  He smoked crack cocaine the previous month, and he occasionally smoked marijuana.  He also consumed large amounts of alcohol to come down from his crack cocaine highs.  

VAMC treatment notes from 2006 and 2007 continue to show diagnoses of substance abuse, including crack cocaine, alcohol, and marijuana, with various phases of remission.  

At the October 2008 VA examination, the Veteran stated that he used crack cocaine from 1985 until 1999 because it alleviated pains in his head and back.  The examiner noted that the Veteran was unable to identify any specific psychiatric symptom which was alleviated or attempted to be alleviated by using cocaine.  Rather, he stated that he became "so enthused over it," he began using it every day.  When asked again if it provided any specific relief, he stated that it just numbed his body.  He did stated that it would take away his mental pain, but when asked for clarification, he said it was pains in his head and his back which he felt were secondary to motor vehicle accidents in Vietnam and more recently in 2003 or 2004.  Therefore, the examiner concluded that it could not be said that it is at least as likely as not that the Veteran's substance abuse was related to his military experiences.  The examiner noted, in this regard, that the Veteran experienced a hiatus from substance abuse, but began using crack cocaine in 1985 after being encouraged to do so by a friend.  The examiner did not address whether his PTSD caused or aggravated his substance abuse.    

VAMC notes from 2009 and 2010 indicate the Veteran's cocaine dependence was in remission, but that he continued to use alcohol and marijuana.

Although the 2008 VA examiner observed that the Veteran did not identify any psychological symptom that was relieved by drug use, he did not specifically address the question of whether the Veteran's PTSD caused or aggravated his substance abuse, the Board finds that a remand is necessary to obtain a medical opinion as to that issue.  

With regard to the TDIU claim, the Veteran contends that he is unable to secure gainful employment due to his service-connected PTSD.  As discussed above, his contention is supported by several of his treatment providers.     

Currently, the Veteran has been awarded a 50 percent evaluation for PTSD, effective from April 9, 2007.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) have not been met.  

However, in light of the disposition of the schizophrenia and substance abuse claims herein, there is a possibility that, if service connection for those disorders is granted, the Veteran may meet the schedular criteria for consideration of a TDIU.  Therefore, the Board cannot make a determination at this time as to whether a TDIU is warranted.  Moreover, since the evidence of record suggests that the Veteran may be unemployable due to his service-connected disability and/or his psychiatric disorders that remain under consideration for service connection, the Board finds that a VA examination would be helpful in determining whether he is, in fact, unemployable, and, if so, the reasons for unemployability. 

Finally, the Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extra-schedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director of the VA Compensation and Pension Service.  Id.

The evidence of record shows that the Veteran's PTSD presents an exceptional or unusual disability picture.  The Board finds that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for PTSD have been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the causation or etiology of his current schizophrenia and substance abuse and to determine whether he is unemployable due to any or all of his psychiatric disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should be asked to provide an opinion with regard to the following questions:

a.  Do the records show clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a psychological disorder which pre-existed his entrance into military service, and, if so, what was the nature of such disability?  The examiner should specifically comment on Dr. K.J.M.'s September 2007 opinion that the Veteran was in a prodromal phase of schizophrenia upon entrance into service.  The examiner must provide an explanation for the opinion reached. 

b.  If there was a psychological disorder which pre-existed the Veteran's entrance into military service, do the records show clear and unmistakable evidence (as above, obvious and manifest) that there was no aggravation during service of such pre-service disability?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  Again, the examiner should comment on Dr. K.J.M.'s September 2007 opinion and the 2007 VA examiner's opinion that the Veteran's schizophrenia was aggravated by military service.  The examiner must provide an explanation for the opinion reached.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed schizophrenia and substance abuse have been caused or aggravated by the service-connected PTSD, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner should specifically comment on the October 2008 VA examiner's opinion that the Veteran's PTSD and schizophrenia symptoms could exacerbate each other, and on the 2008 VA examiner's observation that the Veteran did not identify any psychiatric symptoms that were alleviated by drug use.  The examiner must provide an explanation for the opinion reached.

d.  If the examiner concludes that the Veteran's post-service schizophrenia and/or substance abuse were aggravated by his service-connected PTSD, the examiner should attempt to identify the baseline level of severity of the schizophrenia and/or substance abuse before such aggravation.  

e.  If the examiner concludes that the Veteran's schizophrenia and/or substance abuse neither pre-existed service, nor was caused or aggravated by his PTSD, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed schizophrenia and/or substance abuse were incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Finally, the examiner should answer the question of whether the Veteran's PTSD, schizophrenia, and substance abuse, considered both individually and together, render him unable to secure gainful employment.  Thus, the examiner should render 4 separate opinions in answer to the question of unemployability, including whether each of the 3 psychiatric diagnoses above alone render him unable to secure gainful employment, and whether any or all 3 of them combined render him unable to secure gainful employment.  

g.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  The RO should refer the case to the Director of the VA Compensation and Pension Service for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for PTSD, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director of Compensation and Pension is requested to provide adequate reasons and bases for any decision.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


